Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 1 of 57 Pageid#: 419




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

   JOHN DOE,

          Plaintiff,                               Civil Action No.:
   v.                                              6:19-cv-00023
   WASHINGTON AND LEE
   UNIVERSITY,                                     PLAINTIFF’S MOTION TO COMPEL
                                                   THE PRODUCTION OF DOCUMENTS
           Defendant.




         Plaintiff, John Doe, respectfully moves this Court for an Order compelling Defendant

  Washington and Lee University to produce certain documents for the reasons set forth in the

  accompanying memorandum of law.

  Dated: February 28, 2020                    Respectfully submitted,


                                               /s/ Andrew S. Gallinaro____________
                                               Patricia M. Hamill (Pa. I.D. No. 48416)
                                               Andrew S. Gallinaro (Pa. I.D. No. 201326)
                                               CONRAD O’BRIEN PC
                                               1500 Market Street, Centre Square
                                               West Tower, Suite 3900
                                               Philadelphia, PA 19102
                                               Tel: (215) 864-9600/Fax: (215) 864-9620
                                               phamill@conradobrien.com
                                               (Admitted Pro Hac Vice)

                                               David G. Harrison (VSB #17590)
                                               THE HARRISON FIRM, PC
                                               5305 Medmont Circle SW
                                               Roanoke, VA 24018
                                               Tel: (540) 777-7100/Fax: (540) 777-7101
                                               david@harrisonfirm.us

                                               Counsel for Plaintiff
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 2 of 57 Pageid#: 420




                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION


   JOHN DOE,

            Plaintiff,                                Civil Action No. 6:19-cv-00023
   v.

   WASHINGTON AND LEE
   UNIVERSITY,

            Defendant.



                             ORDER COMPELLING PRODUCTION

         Upon consideration of the Plaintiff John Doe’s Motion to Compel the Production of

  Documents, and Defendant Washington and Lee University’s opposition thereto, it is hereby

  ORDERED that the Motion is GRANTED. Washington and Lee shall produce within 10 days

  complete Investigation Reports, included all appendices, together with Hearing Panel Decision

  Letters for each of the cases identified by Plaintiff’s counsel, as set forth in Exhibit D to the

  Motion.

         IT IS FURTHER ORDERED that Washington and Lee may redact all student names

  from the records ordered to be produced.

         IT IS FURTHER ORDERED that the production may be designated as “ATTORNEYS

  EYES ONLY,” and that such documents may be disclosed only to the following individuals:

         (a) Counsel of record in this action, as well as employees of said counsel to whom it is

              reasonably necessary to disclose the information;

         (b) The Court and its personnel;
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 3 of 57 Pageid#: 421




        (c) Court reporters and deposition videographers and their staff; and

        (d) Witnesses employed by Washington and Lee University at any deposition, hearing, or

            other proceeding held in connection with this judicial proceeding.

        IT IS FURTHER OREDERED that any Court filings containing material that has been

  designated “ATTORNEYS EYES ONLY” pursuant to this Order must be filed under seal.


                                                     Entered:


                                                     Robert S. Ballou
                                                     United States Magistrate Judge
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 4 of 57 Pageid#: 422




  Patricia M. Hamill
  Andrew S. Gallinaro
  (Pa. I.D. Nos. 48416 & 201326)
  CONRAD O’BRIEN PC
  1500 Market Street, Centre Square
  West Tower, Suite 3900
  Philadelphia, PA 19102
  Tel: (215) 864-9600
  Fax: (215) 864-9620
  phamill@conradobrien.com
  (Admitted Pro Hac Vice)

  David G. Harrison
  (VSB #17590)
  THE HARRISON FIRM, PC
  5305 Medmont Circle SW
  Roanoke, VA 24018
  Tel: (540) 777-7100
  Fax: (540) 777-7101
  david@harrisonfirm.us

  Attorneys for Plaintiff John Doe


                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


   JOHN DOE,

          Plaintiff,                      Civil Action No.:
                                          6:19-cv-00023
   v.

   WASHINGTON AND LEE                     PLAINTIFF’S MEMORANDUM IN
                                          SUPPORT OF MOTION TO COMPEL
   UNIVERSITY,
                                          THE PRODUCTION OF DOCUMENTS
           Defendant.
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 5 of 57 Pageid#: 423




  I.     INTRODUCTION

         Plaintiff John Doe (“John”) filed this lawsuit against Washington and Lee University

  (“W&L” or “the University”) asserting, inter alia, gender discrimination and retaliation in

  violation of Title IX. John alleges that he was the subject of a false accusation of sexual

  misconduct by a female student in 2017 and that W&L wrongly found him responsible. John also

  asserts that W&L further retaliated against him by refusing to reinstate John after he served his

  suspension and fulfilled W&L’s conditions for readmission.

         At issue in this discovery dispute are John’s requests for specific reports from W&L’s

  investigations and disciplinary decisions involving students other than John. Specifically, John

  seeks ten investigation reports and hearing panel decision letters associated with cases that W&L

  has adjudicated involving similar allegations of non-consensual sexual activity. W&L objects to

  producing any of the underlying material for the ten cases John has selected based on its

  unilateral determination that none of those cases are relevant.

  II.    RELEVANT PROCEDURAL HISTORY

         John Doe served his first request for documents on July 31, 2019. While W&L served its

  written objections to John’s document requests on September 20, 2019, it was not until

  November and December that W&L began to produce documents in response. Plaintiff’s

  Document Request No. 17 sought “All hearing board opinions and appeal decisions relating to

  proceedings held pursuant to the Sexual Misconduct Policy, from academic year 2009-10 to the

  present, with the names of all involved students redacted, but the gender of the students

  indicated.” (See Plaintiff’s First Set of Document Requests attached hereto as Exhibit A). In

  serving its written responses, W&L asserted the following objections to Request No. 17: “W&L

  objects to this request to the extent it seeks documents protected by the attorney-client privilege

  or the work-product doctrine. W&L further objects to this request as overly broad and unduly

                                                   2
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 6 of 57 Pageid#: 424




  burdensome because it seeks information that is not relevant to this case. W&L stands on these

  objections.” (W&L’s Responses and Objections to Plaintiff’s First Set of Document Requests

  attached hereto as Exhibit B).

           Upon receipt and review of W&L’s initial document production, John served

  supplemental discovery on December 13, 2019. (Plaintiff’s Second Set of Requests for

  Production of Documents and Second Set of Interrogatories attached hereto as Exhibit C).

  John’s supplemental discovery contained a single document request: “The investigation reports

  (including their appendices) from all cases in which a hearing panel resolved contested

  allegations of non-consensual sexual penetration or non-consensual sexual touching from

  academic years 2009-10 through the present.” W&L never served written responses to John’s

  supplemental discovery requests. However, in multiple conversations between counsel W&L

  made its position clear that it would not produce any documents in response to this request.

           Instead, in response to John’s Interrogatories asking for a summary of certain information

  related to other student sexual misconduct disciplinary proceedings at W&L, the University

  produced a chart providing only basic information and asserts that no other information related to

  other student cases is relevant.1 In the weeks that followed W&L’s production of this

  information, counsel for both parties engaged in prolonged but productive discussions

  concerning a variety of discovery disputes, many of which the parties resolved without Court

  intervention. However, the parties were unable to resolve their disagreement concerning John’s

  requests for the hearing decisions and investigation reports underlying W&L’s past Title IX



  1
    The chart as initially provided by W&L reflects the following information from the 2016-2017 academic year
  through the present: (i) the category / charge of the alleged offense (i.e. “Sexual Harrassment”, “Nonconsensual
  Sexual Contact”, etc.); (ii) the names of the investigators; (iii) the date of the hearing; (iv) the hearing board’s
  determination as to the responsibility of the respondent (i.e. “responsible” or “not responsible”); (v) the sanctions
  imposed by the hearing board; (vi) the date of the appeal (if any); (vii) the names of the appellate panel; (viii) the
  outcome of the appeal, including the final sanctions issued; and (ix) the gender of the complainant and respondent.

                                                             3
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 7 of 57 Pageid#: 425




  adjudications. Accordingly, the parties participated in a Discovery Conference with Magistrate

  Judge Ballou on January 17, 2020.

         During the conference, the parties agreed to a process intended to resolve the dispute.

  W&L agreed to expand the summary chart described above to cover all adjudications from 2009

  through the present. From that chart, Plaintiff was to select the cases for which he requested the

  underlying investigation reports and decision letters. Counsel was explicit during the conference

  that Plaintiff’s selection criteria would be any matter involving contested allegations of non-

  consensual sexual penetration or non-consensual sexual touching. This was intended to eliminate

  the requirement to produce information in cases where students accepted responsibility, or where

  the allegations involved other forms of alleged sexual misconduct not analogous to the conduct

  at issue here. In other words, Plaintiff agreed to limit his requests to only the most relevant cases

  in which students were charged with and contested the same type of charges as were at issue in

  John’s disciplinary proceeding. Moreover, to assuage W&L’s concerns for the privacy of the

  students involved in those proceedings, counsel also agreed that W&L could redact all student

  names from the materials it produced and further that W&L could produce the material pursuant

  to a protective order that would prevent anyone other than counsel from reviewing the material.

         Pursuant to the parties’ agreement, W&L produced the expanded chart of sexual

  misconduct adjudications on February 4, 2020. W&L’s initial and expanded charts of summary

  information disclose the existence of 35 cases involving alleged sexual misconduct adjudicated

  by the University since 2009. Two days later, on February 6, 2020, Plaintiff identified 10

  specific cases for the University to produce the underlying investigation reports and decision

  letters. (February 6, 2020 email attached hereto as Exhibit D). The cases Plaintiff selected

  adhered to the criteria counsel identified during the discovery conference with Magistrate Judge



                                                    4
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 8 of 57 Pageid#: 426




  Ballou. On February 12, 2020 counsel for W&L advised that it was likely W&L would not

  produce any of the requested cases “based on the irrelevance of these reports to the plaintiff’s

  claims, and the sensitivity of the information contained within them.” (February 12, 2020 email

  attached hereto as Exhibit E). Further discussion between counsel could not resolve the issue.

  Accordingly, John Doe is forced to pursue a formal order compelling W&L to produce the

  information he requests concerning W&L’s handling of other Title IX sexual misconduct cases.

  III.   ARGUMENT

         John Doe is entitled to investigation reports and hearing decisions in other cases decided

  by W&L because evidence of how W&L has treated similarly situated students is uniformly

  recognized by Courts across the country as relevant to determining the existence of gender bias –

  a required element of John’s Title IX claim. Moreover, the scope of John’s request (seeking

  cases from 2009-2010 through the present) is directly related to the allegations in his Complaint

  that the Department of Education’s 2011 guidance exerted substantial pressure on schools to

  protect women from campus sexual assault by making it easier to find men responsible and that

  W&L experienced additional pressure to protect women as a result of a 2015 OCR investigation

  into W&L’s handing of a female’s reported assault in 2014. It is important to note that W&L did

  not move to dismiss John Doe’s causes of action under Title IX. Accordingly, John is entitled to

  the discovery necessary to prove his claims.

         The 4th Circuit has not yet articulated a standard for establishing claims under Title IX.

  But district courts in Virginia, including in the Western District, have adopted the 2nd Circuit’s

  analysis in Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir. 1994), which recognizes several

  theories under Title IX, including: “erroneous outcome” and “selective enforcement.” See Streno

  v. Shenandoah Univ., 278 F. Supp. 3d 924, 929 (W.D. Va. 2017) (citing Yusuf); Doe v.



                                                   5
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 9 of 57 Pageid#: 427




  Washington & Lee, 2015 WL 4647996 at *9 (W.D. Va. 2015) (Moon, J.) (citing Yusuf). The

  information John seeks is relevant under both theories.

         A.      Erroneous Outcome

         “In order to state a viable Title IX claim under an erroneous outcome theory, a plaintiff

  must plead (1) facts sufficient to cast some articulable doubt on the accuracy of the outcome of

  the disciplinary proceeding, and (2) particular circumstances suggesting a causal relationship

  between that erroneous outcome and gender bias.” Streno, 278 F.Supp. 3d at 929. The discovery

  John seeks is necessary to establish the second element, i.e. gender bias. When assessing gender

  bias courts look for evidence of “patterns of decision-making that [ ] tend to show the influence

  of gender.” Doe v. Marymount Univ., 297 F. Supp. 3d 573, 585 (E.D. Va. 2018) (internal citation

  omitted). John must have access to W&L’s investigation reports and written decisions in other

  cases to determine whether W&L has engaged in a pattern of decision making against men when

  it has adjudicated cases similar to his own. Simply stated, no other evidence exists that would

  sufficiently address the existence of patterns tending to show gender bias.

         W&L’s summary chart setting forth limited information concerning other student cases is

  clearly insufficient to explore whether W&L has engaged in “patterns of decision making that

  tend to show the influence of gender.” Indeed, the chart contains only basic categories of

  information, including the charges at issue, whether the respondent was found responsible, and

  the genders of the parties involved. These disclosures are insufficient because John is unable to

  determine any information about the underlying facts in the identified cases to determine

  whether the cases involve similar conduct. For example, the summary of alleged misconduct and

  charge is limited to the specific policy alleged to have been violated, i.e. “Non-consensual

  Sexual Penetration,” “Sexual Exploitation” and the like. Nothing about those descriptions

  provides John the ability to determine whether the conduct at issue was similar to the allegations
                                                   6
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 10 of 57 Pageid#: 428




  in John’s case. John also has no ability to review the extensive information supplied to the

  hearing panels that decided each of those cases in the form of the investigation reports. Those

  reports summarize all the evidence collected by W&L’s investigators, including witness

  testimony, which the hearing panels may rely on in rendering their decisions. Those reports

  contain not only a summary of the information collected by investigators, but a procedural

  history describing the conduct of the investigation. Without access to those reports John has no

  ability to compare how the University investigated past cases involving similar conduct to

  determine if investigators treat respondents consistently or to assess how changes in the school’s

  sexual misconduct policies are borne out in practice.

         Similarly, without access to hearing panel decision letters John has no ability to review

  W&L’s rationale for the decisions it has made in comparable cases to determine if, for example,

  W&L has engaged in a pattern of deciding credibility contests between female complainants and

  male respondents in favor of women. While W&L’s summary chart reflects that the University

  has found male respondents “not responsible” in Title IX matters and will surely point to this as

  evidence that it does not engage in gender discrimination against men – John knows nothing of

  the facts of those cases. It is certainly possible that the evidence of innocence was overwhelming

  in the few instances where men have been found not responsible for sexual misconduct at W&L.

  John has the right to explore whether in all “he said – she said” cases, like John’s, the University

  has engaged in a pattern of crediting female accusers over male respondents.

         There are myriad other ways information in the investigation reports and decision letters

  might be relevant to demonstrating a pattern of behavior motivated by gender, but John has no

  ability to determine this since he has no access to the information maintained in W&L’s

  exclusive possession. And it would be inappropriate to require John to predict all the ways bias



                                                   7
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 11 of 57 Pageid#: 429




  might manifest itself W&L’s conduct given the disparity in access to information between the

  parties. In short, the chart produced by W&L does not provide any of the detail necessary to

  sufficiently address the question of whether W&L has engaged in a pattern of gendered decision

  making and John is entitled to probe this theory in discovery.

         B.      Selective Enforcement

         “To support a claim of selective enforcement, a male plaintiff must demonstrate that a

  female was in circumstances sufficiently similar to his own and was treated more favorably by

  the [school].” Doe 2 by & through Doe 1 v. Fairfax Cty. Sch. Bd., 384 F. Supp. 3d 598, 608–09

  (E.D. Va. 2019) (internal citation omitted). Accordingly, John must be able to discover into

  whether female students have been accused of similar misconduct at W&L, examine the manner

  in which their cases were handled, assess whether they were found responsible or not based on

  similar evidence and if found responsible whether they were punished as harshly as John, and

  determine whether W&L subjected female respondents’ credibility to the same level of scrutiny

  as John. Without reviewing investigation reports that describe the conduct of W&L’s

  investigations as well as the written decisions of the panels in any such cases, John has no way to

  determine if females at W&L were ever similarly situated to him, let alone whether the treatment

  they received differed in any material respect. Thus, the records John has requested are directly

  relevant and narrowly tailored to explore the evidence of an issue that is directly relevant to the

  elements of John’s Title IX claim.

  IV.    CONCLUSION

         W&L contends that its own attorneys have reviewed the documents underlying the

  limited number of cases John identified and have determined that – in W&L’s view – the cases

  are factually distinguishable and therefore irrelevant. W&L’s position is untenable and must be

  rejected. W&L’s “relevance” objection is, in fact, a statement concerning W&L’s belief as to the

                                                    8
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 12 of 57 Pageid#: 430




  weight of the evidence posed by the cases John selected for further discovery. W&L may believe

  every case John selected is factually distinguishable and that no possible conclusions may be

  drawn from a comparison of their facts to John’s. But that is an argument for a later date – either

  on summary judgment or in a motion to preclude evidence at trial. To block the production of an

  entire category of information that is unquestionably relevant in a Title IX litigation (a

  university’s treatment of other students accused of similar sexual misconduct) would allow

  university counsel to withhold discoverable information based on counsel’s own assessment of

  the similarity of cases based on undisclosed, undefined and arbitrary criteria dictated by the

  defense.

         The mere fact that W&L contends that none of the cases adjudicated by W&L in the past

  10 years – not one – is “relevant” to John’s claims is itself evidence that W&L’s criteria for what

  is discoverable is arbitrary and improper. The facts of John’s case are hardly unique in the

  context of college sexual misconduct – Jane alleged John engaged in sexual activity with her

  while she was incapacitated. It is difficult to believe none of W&L’s other Title IX cases could

  possibly bear upon the question of whether W&L’s conduct in John’s case was motivated by

  gender, particularly when Courts have specifically held that a university’s treatment of other

  students in similar cases is relevant to addressing that issue.

         For all the foregoing reasons, John respectfully requests that the Court enter an order

  compelling W&L to turn over the information requested, in a form that adequately protects

  student privacy through the redaction of student names and an instruction that W&L may

  designate all such material as “attorneys’ eyes only.”




                                                    9
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 13 of 57 Pageid#: 431




  Dated: February 28, 2020           Respectfully submitted,



                                      /s/ Andrew S. Gallinaro_____________
                                      Patricia M. Hamill (Pa. I.D. No. 48416)
                                      Andrew S. Gallinaro (Pa. I.D. No. 201326)
                                      CONRAD O’BRIEN PC
                                      1500 Market Street, Centre Square
                                      West Tower, Suite 3900
                                      Philadelphia, PA 19102
                                      Tel: (215) 864-9600
                                      Fax: (215) 864-9620
                                      phamill@conradobrien.com
                                      (Admitted Pro Hac Vice)

                                      David G. Harrison (VSB #17590)
                                      THE HARRISON FIRM, PC
                                      5305 Medmont Circle SW
                                      Roanoke, VA 24018
                                      Tel: (540) 777-7100
                                      Fax: (540) 777-7101
                                      david@harrisonfirm.us

                                      Counsel for Plaintiff




                                       10
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 14 of 57 Pageid#: 432




                        EXHIBIT A
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 15 of 57 Pageid#: 433
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 16 of 57 Pageid#: 434
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 17 of 57 Pageid#: 435
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 18 of 57 Pageid#: 436
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 19 of 57 Pageid#: 437
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 20 of 57 Pageid#: 438
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 21 of 57 Pageid#: 439
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 22 of 57 Pageid#: 440
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 23 of 57 Pageid#: 441
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 24 of 57 Pageid#: 442
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 25 of 57 Pageid#: 443
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 26 of 57 Pageid#: 444
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 27 of 57 Pageid#: 445
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 28 of 57 Pageid#: 446




                         EXHIBIT B
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 29 of 57 Pageid#: 447




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION


  JOHN DOE,                                             )
                                                        )
                         Plaintiff,                     )
  v.                                                    )   Civil Action No. 6:19-CV-00023
                                                        )
  WASHINGTON AND LEE UNIVERSITY                         )
                                                        )
                         Defendants.                    )


         DEFENDANT WASHINGTON & LEE UNIVERSITY’S OBJECTIONS AND
         RESPONSES TO PLAINTIFF’S FIRST SET OF DOCUMENT REQUESTS


         Defendant Washington and Lee University (“W&L”) responds to Plaintiff John Doe’s

  (“Plaintiff” or “Doe”) First Set of Document Requests as follows:

                                      GENERAL OBJECTIONS

         1.      W&L objects to Doe’s discovery requests to the extent that they call for information

  that is subject to the attorney-client privilege, the work product doctrine, or any other privilege or

  protection. The inadvertent disclosure of such information is not intended to be a waiver of any

  privilege or protection.

         2.      W&L objects to Doe’s instructions and discovery requests to the extent that they

  seek to impose upon W&L obligations that are inconsistent with or greater than those imposed by

  the Federal Rules of Civil Procedure (the “Rules”).

         3.      These general objections are incorporated by reference into each of W&L’s specific

  answers below. The specification of or failure to note objections included within these general

  objections in a particular answer or response to a discovery request is not intended to be a waiver

  of these or any other objections with respect to any of the discovery requests.
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 30 of 57 Pageid#: 448




         4.      Discovery is ongoing, and W&L reserves the right to supplement its responses if

  and when additional relevant information is discovered.

                 SPECIFIC OBJECTIONS AND RESPONSES TO REQUESTS

         1.      Plaintiff’s entire Education Record.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. Subject to and without waiving this objection,

  W&L will produce documents responsive to this request.

         2.      All documents considered by the University in evaluating John Doe's applications

  for reinstatement.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. Subject to and without waiving this objection,

  W&L will produce documents responsive to this request.

         3.      All documents that refer or relate to the reinstatement criteria used in the

  evaluation of John Doe's applications for reinstatement with the University.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly broad

  and unduly burdensome to the extent it requests “all” documents that refer to this criteria because

  the investigation necessary to collect all such documents would incur costs not proportional to the

  needs of this case. Subject to and without waiving these objections, W&L will produce any




                                                  2
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 31 of 57 Pageid#: 449




  documents identifying the University’s reinstatement criteria that the University relied upon in

  evaluating Plaintiff’s applications for reinstatement.

         4.        All documents that refer or relate to the University's policies, procedures and

  methodology for determining whether to reinstate students following a suspension.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly broad

  and unduly burdensome to the extent it requests “all” documents that refer to these policies,

  procedures, and methodologies because the investigation necessary to collect all such documents

  would incur costs not proportional to the needs of this case. Moreover, W&L objects to this request

  to the extent it requests the University’s policies, procedures, and methodologies at times other

  than those relevant to this case.    Subject to and without waiving these objections, W&L will

  produce any documents identifying the University’s reinstatement policies, procedures, and

  methodologies that the University relied upon in evaluating Plaintiff’s applications for

  reinstatement.

         5.        All communications sent or received by the University, or exchanged between

  University employees, that refer or relate to John Doe's application for reinstatement and the

  University's evaluation thereof.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly broad

  and unduly burdensome to the extent it requests “all” communications on this subject matter in the

  University’s possession because the investigation necessary to collect all such documents would



                                                   3
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 32 of 57 Pageid#: 450




  incur costs not proportional to the needs of this case. Subject to and without waiving these

  objections, W&L will produce documents responsive to this request.

         6.      All communications sent or received by the University, or exchanged between

  University employees, that refer or relate to John Doe or his counsel potentially filing a lawsuit

  against the University, including but not limited to communications regarding the October 26,

  2018 letter and draft complaint sent by Nesenoff & Miltenberg LLP to Will Dudley and Jennifer

  Kirkland.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. Subject to and without waiving this objection, W&L

  will produce documents responsive to this request.

         7.      All documents that refer or relate to the Disciplinary Proceeding, including all

  documents, drafts, and notes collected, generated, or maintained by Defendant or any

  University representative, employee, or agent concerning the Disciplinary Proceeding, the

  Allegations, the University's Sexual Misconduct Policy, the Investigation, the Hearing, or the

  Appeal.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly broad

  and unduly burdensome to the extent it requests “all” documents on this subject matter in the

  University’s possession because the investigation necessary to collect all such documents would

  incur costs not proportional to the needs of this case. Subject to and without waiving these

  objections, W&L will produce documents responsive to this request.



                                                  4
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 33 of 57 Pageid#: 451




         8.      All documents that refer or relate to any communications, notes of, or

  meetings any University representative, employee, or agent had among themselves or with

  Jane, Jane's advisor, Plaintiff, witnesses, or any other persons concerning the Disciplinary

  Proceeding, the Allegations, the Investigation, the Hearing, or the Appeal.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly broad

  and unduly burdensome to the extent it requests “all” documents on this subject matter in the

  University’s possession because the investigation necessary to collect all such documents would

  incur costs not proportional to the needs of this case. Subject to and without waiving these

  objections, W&L will produce documents responsive to this request.

         9.      All documents that refer or relate to the Allegations including but not limited

  to all of Jane's written statements and/or complaints regarding the Allegations and/or the

  Disciplinary Proceeding, including the Investigation, Hearing, and Appeal.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly broad

  and unduly burdensome to the extent it requests “all” documents on this subject matter in the

  University’s possession because the investigation necessary to collect all such documents would

  incur costs not proportional to the needs of this case. Subject to and without waiving these

  objections, W&L will produce documents responsive to this request.

         10.     All documents that refer or relate to the Investigation including but not limited

  to:



                                                  5
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 34 of 57 Pageid#: 452




                 a.     All documents or instructions that were provided to the
                        Investigators in connection with the Disciplinary
                        Proceeding or Investigation.
                 b.     All documents that refer or relate to interviews conducted in
                        connection with the Investigation, including interviews of Jane,
                        Plaintiff, witnesses, and all other persons.
                 c.     All physical, documentary, forensic, or expert evidence of any kind in
                        the University' s possession that refers or relates to the Disciplinary
                        Proceeding, including but not limited to text messages, emails, social
                        media posts, cell phone and phone data, videotapes, and photographs.
                 d.     All documents relating to the University’s efforts to gather
                        evidence or information about the Allegations, including but not
                        limited to requests to Jane, witnesses for documents or information.
                 e.     All documents that refer or relate to training, education, and/or
                        instruction provided to the Investigators relating to
                        proceedings involving sexual misconduct.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly broad

  and unduly burdensome to the extent it requests “all” documents on this subject matter in the

  University’s possession because the investigation necessary to collect all such documents would

  incur costs not proportional to the needs of this case. Subject to and without waiving these

  objections, W&L will produce documents responsive to this request.

         11.     All documents that refer to or relate to the Hearing, Hearing Board, and the

  Hearing Board's decision and opinions in this matter, including but not limited to:

                a. All documents that refer or relate to the selection of the Hearing Board;
                b. All documents or instructions that were provided to the Hearing
                   Panel in connection with the Disciplinary Proceeding or the
                   Hearing.
                c. All documents that refer to or relate to communications between or
                   among members of the Hearing Board, and/or between or among
                   members of the Hearing Board and the University Office of the General
                   Counsel and/or or any other University employee, that relate to the
                   Disciplinary Proceeding, including the Investigation, Hearing, and
                   Appeal.
                d. Any notes, memos, or other documents created, composed, or generated
                   by or for any member of the Hearing Board.
                                                  6
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 35 of 57 Pageid#: 453




               e. All documents (including notes) that refer or relate to questions
                  submitted to the Hearing Board by Plaintiff or Jane to be asked of
                  anyone at the Hearing.
               f. All documents that refer or relate to training, education, and/or
                  instruction provided to the Hearing Board members relating to
                  proceedings involving sexual misconduct.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly

  broad and unduly burdensome to the extent it requests “all” documents on this subject matter in

  the University’s possession because the investigation necessary to collect all such documents

  would incur costs not proportional to the needs of this case. Subject to and without waiving

  these objections, W&L will produce documents responsive to this request.

         12.    All documents that refer or relate to the Appeal including but not limited to:

               a. All documents and instructions that were provided to the Appellate
                  Panel in connection with the Disciplinary Proceeding or the Appeal.
               b. Any notes, memos, or other documents created, composed, or generated
                  by the Appellate Panel in connection with the Appeal.
               c. Any draft of documents that are related to the Appeal and which were
                  created, composed, revised, and/or generated by the Appellate Panel.
               d. All documents that refer or relate to training, education, and/or
                  instruction provided to the Appellate Panel relating to proceedings
                  involving sexual misconduct.
               e. All documents that refer or relate to any communications and/or
                  documents between or among the Appellate Panel and any other
                  University personnel involved in any way with the Investigation, the
                  Hearing, the Appeal, and/or the Disciplinary Proceeding.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly

  broad and unduly burdensome to the extent it requests “all” documents on this subject matter in


                                                 7
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 36 of 57 Pageid#: 454




  the University’s possession because the investigation necessary to collect all such documents

  would incur costs not proportional to the needs of this case. Subject to and without waiving

  these objections, W&L will produce documents responsive to this request.

         13.     All documents that refer or relate to any communications or discussions of

  the Disciplinary Proceeding, including the Investigation, Hearing, and Appeal, by any

  University personnel including but not limited to the Board of Trustees and the Office of the

  President.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly

  broad and unduly burdensome to the extent it requests “all” documents on this subject matter in

  the University’s possession because the investigation necessary to collect all such documents

  would incur costs not proportional to the needs of this case. Moreover, W&L objects to this

  request to the extent it seeks to impose on W&L an obligation to search records in the possession

  of the University’s Trustees because the investigation necessary to collect these documents

  would incur costs not proportional to the needs of this case. Subject to and without waiving

  these objections, W&L will produce documents responsive to this request.

         14.     The resumes and/or curriculum vitae for the Investigators, Hearing Board,

  Appellate Panel, Title IX Coordinator and any other University employee or representative

  involved in any way with the Investigation, the Hearing, the Appeal, and/or the Disciplinary

  Proceeding.

  RESPONSE:


                                                   8
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 37 of 57 Pageid#: 455




         W&L objects to this request to the extent it seeks documents protected by the

  attorney-client privilege or the work-product doctrine. W&L further objects to this request

  as overly broad and unduly burdensome to the extent it seeks documents that are not in

  W&L’s possession. Moreover, W&L objects to this request as overly broad and unduly

  burdensome to the extent it seeks responsive documents from “any other University

  employee or representative involved in any way in the Investigation, the Hearing, the

  Appeal, and/or the Disciplinary Proceeding” because this would include employees with

  only tangential connection to these events. Subject to and without waiving these objections,

  W&L will produce responsive documents in its possession.

         15.    All documents that refer or relate to performance reviews, evaluations, student

  surveys, or any other similar assessment of any University representative, employee, or agent

  involved in any way with the Investigation, the Hearing, the Appeal, and/or the Disciplinary

  Proceeding.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly

  broad and unduly burdensome because it seeks documents that are not relevant to this matter.

  W&L stands on these objections.

         16.    All University policies and procedures related to sexual assault, sexual

  harassment, sexual violence, dating violence, sexual exploitation, stalking, and any other form

  of sexual misconduct in effect for each academic year from 2009-10 through the present.

  RESPONSE:




                                                9
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 38 of 57 Pageid#: 456




         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request to the extent

  it seeks documents regarding the University’s sexual misconduct policies prior to or after the 2016-

  17 school year, because these policies are not relevant to Plaintiff’s claims against W&L. Subject

  to and without waiving these objections, W&L will produce its sexual misconduct policies and

  procedures for the 2016-17 academic year, which governed Plaintiff’s disciplinary proceedings.

         17.     All documents that refer or relate to any changes, revisions, modifications, or

  additions to the policies and procedures referenced in Request No. 16, from 2009-10 through

  the present.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request to the extent

  it seeks documents regarding the University’s sexual misconduct policies prior to or after the 2016-

  17 school year, because these policies are not relevant to Plaintiff’s claims against W&L. Subject

  to and without waiving these objections, W&L will produce its sexual misconduct policies and

  procedures for the 2016-17 school year.

         18.     All documents, for each academic year from 2009-10 through the present, that

  refer or relate to reports, audits, compilations, graphs, and statistics prepared by or for the

  University regarding disciplinary proceedings related to violations of the Sexual Misconduct

  Policy, including but not limited to such data as (a) the number of sexual harassment, sexual

  misconduct (including sexual assault), dating violence, domestic violence, and stalking

  incidents reported each year, (b) the type of alleged misconduct or violation, (c) the charge(s)

  brought against the accused, if any, (d) the date of the Hearing, if a Hearing was held, (e) the



                                                  10
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 39 of 57 Pageid#: 457




  names of the Hearing Board members, (f) the findings of the Hearing Boards, (g) the

  sanction(s) imposed, (h) the appeal, if any, (i) the name of the Appellate Panel members, and

  G) the outcome of the appeal - with the names of all involved students redacted, but the gender

  of the students indicated.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request because it

  seeks information protected by the Family Educational Rights and Privacy Act (FERPA).

  W&L further objects to this request as overly broad and unduly burdensome because it seeks

  information that is not relevant to this case. The relevant information this request seeks that

  is not protected by FERPA will be provided in response to Plaintiff’s Interrogatory No. 5.

  W&L objects to producing any further information.

         19.     All hearing board opinions and appeal decisions relating to proceedings held

  pursuant to the Sexual Misconduct Policy, from academic year 2009-10 to the present, with

  the names of all involved students redacted, but the gender of the students indicated.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly

  broad and unduly burdensome because it seeks information that is not relevant to this case. W&L

  stands on these objections.

         20.     All documents, from each academic year from 2009-10 to 2017-18, that refer or

  relate to communications with the Department of Education and the Office for Civil Rights




                                                11
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 40 of 57 Pageid#: 458




  of the Department of Education relating to violations of the University's sexual misconduct

  policies.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly

  broad and unduly burdensome because it seeks information that is not relevant to this case. W&L

  stands on these objections.

         21.     All documents, reports, audits, compilations, and statistics submitted by the

  University to governmental agencies, including but not limited to the Department of Education

  and the Office for Civil Rights of the Department of Education, regarding sexual misconduct

  (including sexual assault), dating violence, domestic violence and stalking allegations and

  outcomes for each academic year from 2009-10 through the present.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly

  broad and unduly burdensome because it seeks information that is not relevant to this case. W&L

  stands on these objections.

         22.     All documents that refer or relate to training, education, and/or instruction

  provided by or to the University in connection with sexual misconduct (including sexual

  assault), dating violence, domestic violence and stalking proceedings for each academic year

  from 2009-10 through the present for University representatives involved in any way in the

  investigation, adjudication, and review of allegations of sexual misconduct (including sexual




                                                12
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 41 of 57 Pageid#: 459




  assault), dating violence, domestic violence and stalking. To the extent that these documents

  are available only through internet access, provide internet access addresses or hyperlinks.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as overly

  broad and unduly burdensome to the extent it requests documents relating to the training of

  employees other than the investigators, hearing board members, and appeals panel members

  involved in the investigation or adjudication of Ms. Roe’s claims, because the training all

  other employees received is not relevant to this case. Subject to and without waiving these

  objections, W&L will produce the training materials used by the University during the 2016-

  17 school year for the investigators, hearing board members, and appeals panel members

  involved in the investigation or adjudication of Ms. Roe’s claims.

         23.    All documents that refer or relate to public speeches, seminars, or presentations

  given by any member of the University's Title IX department, and/or by any University

  representatives involved in any way in the investigation, adjudication, and review of

  allegations of sexual misconduct (including sexual assault), dating violence, domestic

  violence and stalking. This request includes but is not limited to the presentation delivered by

  Lauren Kozak in or around October of 2014, in which Ms. Kozak discussed the topic of sexual

  assault.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request to the extent

  it seeks documents relating to public speeches, seminars, or presentations given by University


                                                13
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 42 of 57 Pageid#: 460




  employees that were not involved in the investigation or adjudication of Ms. Roe’s claims,

  because these documents are not relevant to this case. Subject to and without waiving these

  objections, W&L will produce responsive documents, if any exist in its possession, responsive

  to this request.

         24.        The University’s policies and procedures regarding retention of Education

  Records and obligations to maintain the confidentiality of Education Records.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request to the extent

  it seeks documents relating to time periods that are not relevant to this case. Subject to and

  without waiving these objections, W&L will produce its current FERPA policy.

         25.        All documents requested by Plaintiff in Interrogatories directed to Defendant.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. W&L further objects to this request as vague

  and ambiguous. Subject to and without waiving these objections, W&L will produce any

  relevant documents identified in its interrogatory responses.

         26.        All documents obtained by the University through the use of subpoenas issued

  in this action.

  RESPONSE:

         W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. Subject to and without waiving this objection,




                                                   14
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 43 of 57 Pageid#: 461




  W&L will produce documents responsive to this request if and when it receives responses to

  subpoenas issued in connection with this case.

            27.    All documents that the University intends to rely upon in its defense of this

  matter.

  RESPONSE:

            W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. Subject to and without waiving this objection,

  W&L will provide the information required by Rule 26 in accordance with this Rule, the Local

  Rules, and the Court’s orders.

            28.    All expert reports that the University intends to rely upon in its defense of this

  matter.

  RESPONSE:

            W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. Subject to and without waiving this objection,

  W&L will provide the information required by Rule 26 in accordance with this Rule, the Local

  Rules, and the Court’s orders.

            29.    All insurance agreements under which any insurance business may be liable to

  satisfy all or part of a possible judgment against Defendant in this action or to indemnify or

  reimburse for payments made to satisfy the judgment.

  RESPONSE:

            W&L objects to this request to the extent it seeks documents protected by the attorney-

  client privilege or the work-product doctrine. Subject to and without waiving this objection,

  W&L will produce documents responsive to this request.


                                                   15
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 44 of 57 Pageid#: 462




  Dated: September 20, 2019          Respectfully submitted,

                                     WASHINGTON & LEE UNIVERSITY

                                     By:    /s/

                                     R. Craig Wood (VSB # 24264)
                                     MCGUIREWOODS LLP
                                     652 Peter Jefferson Parkway, Ste. 350
                                     P. O. Box 1288
                                     Charlottesville, VA 22902
                                     (Office) (434) 977-2558
                                     (Fax) (434) 980-2274
                                     cwood@mcguirewoods.com

                                     Micah B. Schwartz (VSB # 77299)
                                     MCGUIREWOODS LLP
                                     Gateway Plaza
                                     800 East Canal Street
                                     Richmond, Virginia 23219
                                     (Office) (804) 775-1000
                                     (Fax) (804) 698-2158
                                     mschwartz@mcguirewoods.com

                                     Counsel for Defendant




                                       16
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 45 of 57 Pageid#: 463




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 20th day of September 2019, a true copy of the foregoing was
  emailed to the following:

                               David G. Harrison (VSB #17590)
                               THE HARRISON FIRM, PC
                               5305 Medmont Circle SW
                               Roanoke, VA 24018
                               Tel: (540) 777-7100
                               Fax: (540) 777-7101
                               david@harrisonfirm.us

                               Patricia M. Hamill (Pa. I.D. No. 48416)
                               CONRAD O’BRIEN PC
                               1500 Market Street, Centre Square
                               West Tower, Suite 3900
                               Philadelphia, PA 19102
                               Tel: (215) 864-9600
                               Fax: (215) 864-9620
                               phamill@conradobrien.com


                                                             /s/
                                              R. Craig Wood (VSB # 24264)
                                              MCGUIREWOODS LLP
                                              652 Peter Jefferson Parkway, Ste. 350
                                              P. O. Box 1288
                                              Charlottesville, VA 22902
                                              (Office) (434) 977-2558
                                              (Fax) (434) 980-2274
                                              cwood@mcguirewoods.com

                                              Micah B. Schwartz (VSB # 77299)
                                              MCGUIREWOODS LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              (Office) (804) 775-1000
                                              (Fax) (804) 698-2158
                                              mschwartz@mcguirewoods.com

                                              Counsel for Defendant




                                                17
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 46 of 57 Pageid#: 464




                        EXHIBIT C
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 47 of 57 Pageid#: 465




  Patricia M. Hamill
  (Pa. I.D. No. 48416)
  CONRAD O’BRIEN PC
  1500 Market Street, Centre Square
  West Tower, Suite 3900
  Philadelphia, PA 19102
  Tel: (215) 864-9600
  Fax: (215) 864-9620
  phamill@conradobrien.com
  (Admitted Pro Hac Vice)

  David George Harrison
  (VSB #17590)
  THE HARRISON FIRM, PC
  5305 Medmont Circle SW
  Roanoke, VA 24018
  Tel: (540) 777-7100
  Fax: (540) 777-7101
  david@harrisonfirm.us

  Attorneys for Plaintiff John Doe

                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

  JOHN DOE,

         Plaintiff,                               Civil Action No.:
                                                  6:19-cv-00023
  v.

  WASHINGTON AND LEE
  UNIVERSITY,

          Defendant.


       PLAINTIFF JOHN DOE’S SECOND SET OF REQUESTS FOR PRODUCTION
            OF DOCUMENTS AND SECOND SET OF INTERROGATORIES
         DIRECTED TO DEFENDANT WASHINGTON AND LEE UNIVERSITY

         PLEASE TAKE NOTICE THAT, pursuant to Rules 26, 33 and 34 of the Federal Rules

  of Civil Procedure, Plaintiff John Doe (“Plaintiff” or “Mr. Doe”), by and through his
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 48 of 57 Pageid#: 466




  undersigned attorney, hereby demands that Defendant respond to the following Document

  Requests and Interrogatories:

                                           DEFINITIONS

         1.      The term “person” or “personnel” means any individual, natural person,

  governmental entity, corporation, proprietorship, partnership, unincorporated association, joint

  venture, firm, syndicate, any other business enterprise or legal entity, or any division, department

  or unit thereof, as well as any foreign equivalent thereof. References to any person shall include

  the person and its officers, directors, employees, partners, agents, representatives, attorneys,

  corporate parent, predecessors, successors, subsidiaries, and affiliates.

         2.      The terms “refer,” “referring,” “relate,” and “relating” mean in connection with,

  regarding, reflecting, describing, discussing, evidencing, supporting, indicating, containing,

  stating, mentioning, embodying, pertaining to, setting forth, commenting on, assessing,

  recording, constituting, comprising, touching upon, summarizing, or having any logical or

  factual connection whatsoever to the subject matter in question.

         3.      The terms “document” or “documents” include(s):

              a. All written, typed, electronic, graphic or other recorded matter, however produced

                 or reproduced, including, without limitation, agreements, correspondences,

                 contracts, memoranda, notes, summaries, calendars, diaries, minutes of any

                 meetings, statements, facsimile, microfilms, photographs, ledgers, telegrams,

                 invoices, receipts, computer printouts, information storage, tapes, disks, media,

                 charts, graphs, estimates, evaluations, manuals, books, brochures, handbooks,

                 records, financial statements, records, intra-office communications, other

                 communications, electronic mail communications on any server, desktop, laptop,


                                                    2
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 49 of 57 Pageid#: 467




                   smartphone, tablet, personal and/or business personal digital assistant (PDA),

                   instant messages, text messages, phone records, voicemails, logs, minutes,

                   reports, tape recordings, sound recordings, videotapes, films, papers, and files.

                b. Electronically stored data from which information stored or contained in any

                   computer or storage device can be obtained or translated into usable form.

                c. All drafts and all copies that differ in any respect from the original of any of the

                   foregoing, including any notation, marking, or information not on the original,

                   and all exhibits and attachments thereto.

          4.       The term “or” includes “and”, and “and” includes “or”.

          5.       The terms “any” and “all” mean “any and all”, and the term “each” means “all

  and each”.

          6.       The use of the singular form includes the plural form, and the use of the plural

  form includes the singular.

          7.       “Complaint” means the most recently amended complaint filed in this action,

  captioned John Doe v. Washington and Lee University, by Plaintiff in this Court.

          8.       “Parties” means Plaintiff and Defendant named in the Complaint.

          9.       “Plaintiff” means Plaintiff John Doe as identified in the Complaint.

          10.      “Defendant” means Washington and Lee University.

          11.      The “University” means Washington and Lee University and its officers,

  directors, employees, partners, agents, representatives, attorneys, predecessors, successors,

  subsidiaries, and affiliates.

          12.      “Jane Roe” or “Jane” means the complainant who made allegations against

  Plaintiff and is identified by the pseudonym “Jane Roe” in the Complaint.



                                                      3
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 50 of 57 Pageid#: 468




         13.     “[T]he Allegations” means the allegations made by Jane Roe that led to the

  Disciplinary Proceeding at issue in the Complaint.

         14.     The “Sexual Misconduct Policy” refers to all Washington and Lee University

  policies and procedures defining any and all forms of non-consensual sexual activities prohibited

  by the University and explaining how alleged violations of those policies and procedures are

  adjudicated by the University.

         15.     “Investigation” means the University’s investigation into the Allegations.

         16.     “Investigators” includes any and all University personnel or contractors that

  investigated the Allegations.

         17.     “Hearing” means the hearing that took place on April 15, 2017 involving the

  Allegations.

         18.     “Hearing Board” refers to all of the individuals who presided over the Hearing

  and heard evidence.

         19.     “Appeal” means the appeal of the Hearing Board’s decision to find Plaintiff

  responsible for engaging in non-consensual sexual contact and non-consensual sexual

  penetration.

         20.     “Disciplinary Proceeding” means the full proceeding provided by the University

  resulting from the Allegations that led to the University finding Plaintiff responsible for

  engaging in non-consensual sexual contact and non-consensual sexual penetration.

         21.     “Education Record(s)” means all documents maintained by or in the possession of

  Defendants as that term is defined in the Family Educational Rights and Privacy Act (FERPA),

  codified at 20 U.S.C. § 1232g, and regulations promulgated thereunder. “Education Records”




                                                   4
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 51 of 57 Pageid#: 469




  encompasses (but is not limited to) all documents that refer or relate to the Disciplinary

  Proceeding at issue or any disciplinary matter involving Mr. Doe.



                                           INSTRUCTIONS

         1.      Except as otherwise specified, the Definitions and Instructions herein incorporate

  by reference the requirements set forth in the Federal Rules of Civil Procedure.

         2.      Each of the document requests and interrogatories must be answered separately

  and fully in writing under oath.

         3.      These document requests and interrogatories are continuing in nature in

  accordance with Fed. R. Civ. P. 26(e).

         4.      The grounds for any objection by Defendant to any of the document requests and

  interrogatories, or to any part of any of the document requests and interrogatories, must be stated

  with specificity.

         5.      In the event that any response or objection to any document request or

  interrogatory, or to any portion of any document request or interrogatory, asserts a claim of

  privilege, work product, or any other asserted basis for protection from disclosure, furnish, with

  respect to each such response or objection, a privilege log that includes the following: (a) the

  date of the document; (b) the identity of the person or persons who authored, prepared, or wrote

  the document or participated in its preparation; (c) the identity of each person to whom the

  document was sent or disclosed or who received or viewed the document; (d) the precise

  privilege, work product, or other protection from discovery or disclosure being claimed with

  respect to the document; (e) the factual basis of the claim of privilege, work product, or other

  asserted protection from disclosure; and (f) without disclosing the substance of any information



                                                   5
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 52 of 57 Pageid#: 470




  claimed to be privileged or protected from discovery or disclosure, the subject matter of the

  document.

          6.      If you do not have the information necessary to answer any document request or

  interrogatory, but know where such information may be obtained, the source and availability of

  such information shall be disclosed and the person in possession or control of the information

  shall be identified.

                                     DOCUMENT REQUESTS

          1.      The investigation reports (including their appendices) from all cases in which a

  hearing panel resolved contested allegations of non-consensual sexual penetration or non-

  consensual sexual touching from academic years 2009-10 through the present.

                                       INTERROGATORIES

          1.      State whether any member of the Washington & Lee’s Title IX Department

  directed or referred Jane Doe to Janet Boller during the Disciplinary Proceeding.

          2.      Identify all cases involving alleged violations of the Sexual Misconduct Policy

  since academic year 2009-2010 in which Janet Boller (1) provided a report and/or letter on

  behalf of the complainant, or (2) was interviewed as a witness by university investigators.

          3.      For all cases identified in response to Interrogatory No. 2, identify the gender of

  the complainant and respondent and describe the nature of the information provided by Ms.

  Boller, including whether any diagnoses or opinions concerning the credibility of the

  complainant were provided.




                                                    6
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 53 of 57 Pageid#: 471




                                      /s/ Andrew S. Gallinaro
                                     Patricia M. Hamill (pro hac vice)
                                     Andrew S. Gallinaro (pro hac vice)
                                     CONRAD O’BRIEN PC
                                     1500 Market Street, Centre Square
                                     West Tower, Suite 3900
                                     Philadelphia, PA 19102
                                     Tel: (215) 864-9600
                                     Fax: (215) 864-9620
                                     phamill@conradobrien.com
                                     (Admitted Pro Hac Vice)

                                     David G. Harrison, Esq. (VSB # 17590)
                                     The Harrison Firm, PC
                                     5305 Medmont Circle, SW
                                     Roanoke, VA 24018-1120
                                     (540)777-7100
                                     david@harrisonfirm.us

                                     Attorneys for Plaintiff




                                        7
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 54 of 57 Pageid#: 472




                                  CERTIFICATE OF SERVICE

         I, Andrew S. Gallinaro, Esquire hereby certify that on the date set forth below a true copy

  of the foregoing Plaintiff John Doe’s Second Set of Request for Production of Documents and

  Interrogatories Directed to Defendant was served via email and regular mail upon the following:

                                       R. Craig Wood, Esq.
                                       Virginia State Bar No. 24264
                                       McGuireWoods LLP
                                       652 Jefferson Parkway, Ste 530
                                       P.O Box 1288
                                       Charlottesville, VA 22902
                                       Tel: (434) 977-2558
                                       Fax: (434) 980-2274
                                       cwood@mcguirewoods.com

                                       Micah B. Schwartz
                                       McGuire Woods LLP
                                       Gateway Plaza
                                       800 East Canal Street
                                       Richmond, VA 23219
                                       Tel: (804) 775-1000
                                       Fax: (804) 698-2158
                                       mschwartz@mcguirewoods.com

                                       Attorneys for Defendant


  Dated: December 13, 2019                     /s/ Andrew S. Gallinaro
                                               Andrew S. Gallinaro
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 55 of 57 Pageid#: 473




                        EXHIBIT D
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 56 of 57 Pageid#: 474




                         EXHIBIT E
Case 6:19-cv-00023-NKM-RSB Document 44 Filed 03/03/20 Page 57 of 57 Pageid#: 475




                                  CERTIFICATE OF SERVICE

         I, Andrew S. Gallinaro, Esquire hereby certify that on the date set forth below a true and

  correct copy of the foregoing Plaintiff’s Motion to Compel Production of Documents was filed

  and served on the following counsel of record via the Court’s Electronic Filing System, where it

  is available for viewing and downloading by all parties so registered::

                        R. Craig Wood, Esquire (VSB No. 24264)
                        Micah B. Schwartz, Esquire (VSB No. 77299)
                        McGuireWoods LLP
                        652 Jefferson Parkway, Ste 530
                        P.O Box 1288
                        Charlottesville, VA 22902
                        Tel: (434) 977-2558
                        Fax: (434) 980-2274
                        cwood@mcguirewoods.com
                        mschwartz@mcguirewoods.com



  Dated: February 28, 2020                     /s/ Andrew S. Gallinaro
                                               Andrew S. Gallinaro
